TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00086-CR



                            Sergio Delgado Dominguez, Appellant

                                                  v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. D-1-DC-05-205935-A, HONORABLE KAREN SAGE, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief was due in this Court on December 29, 2014. On February 25,

2015, we notified appellant’s counsel that appellant’s brief was overdue and that if we did not

receive a satisfactory response from counsel on or before March 9, 2015, a hearing before the

district court pursuant to Tex. R. App. P. 38.8(b) would be ordered.

               In response, counsel has filed a motion for extension of time to file his brief,

requesting an extension until April 9, 2015. We grant the motion and ORDER counsel to file his

brief no later than the following Monday, April 13, 2015. No further extensions will be granted.

               It is ordered on March 20, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish